Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-18, 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersh (20170124999).

As per claim 1,  Hersh (20170124999) teaches a method for displaying pitch information in a live webcast room (fIg. 1, pitch and harmony cues 105, on a platform that is shown across multiple devices – fig. 1, subblock 123, 102a, 105a), comprising:

 acquiring information of a song, the song being at least one of a song played by the streamer terminal and a song sung by the streamer (as, in the example of a certain song – para 0041); acquiring standard pitch information of the song based on the information of the song; (as, extracting audio for a song – para 0041, and tracking the pitch of the song to the pitch by the user – para 0045, showing the users pitch vs the song – fig. 1, subblock 110-112, 102, 106, 107). 
and displaying the first human voice pitch information and the standard pitch information on an audience terminal in the live webcast room (and displaying the information – fig. 1, subblocks 102,105,106,107, being sent and displayed to the handheld devices – fig. 1, subblocks 120, 123, 126).
As per claim 2, Hersh (20170124999) teaches the method according to claim 1, wherein the determining first voice pitch information based on a voice of a streamer captured by a streamer terminal in a live webcast room comprises: receiving a first packet from the streamer terminal, the first packet comprising human voice pitch data (as, the sent information in fig. 1 is via a network – para 0011); and determining the first human voice pitch information based on the human voice pitch data; wherein the human voice pitch data is determined by the streamer terminal based on the human voice of the streamer (as voice pitch determination – para 0036. 

As per claim 3, Hersh (20170124999) teaches the method according to claim 2, wherein the human voice pitch data is discrete human voice data obtained by sampling second human 
smoothening the human voice pitch data to obtain the first human voice pitch information (as pitch adjustment/correction for smoothing – para 0009). 

As per claim 4, Hersh (20170124999) teaches the method according to claim 2, wherein the first packet further comprises the information of the song (as song title and information – para 0041, 0059); and the acquiring information of a song comprises: acquiring the information of the song based on the first packet (as acquiring song information – para 0059, over the packetized network – para 0056). 

As per claim 5, Hersh (20170124999) teaches the method according to claim 4, wherein the information of the song comprises identification information of the song (as identifying the song – para 0041); and the acquiring standard pitch information of the song based on the information of the song comprises: acquiring a standard pitch file of the song based on the identification information of the song; and acquiring the standard pitch information from the standard pitch file (As retrieving pitch information, as well as all other information, of the song – para 0059, 0060). 

As per claims 6, 7, Hersh (20170124999) teaches acquiring the standard pitch information from the standard pitch file, downloading the standard pitch file of the song based on 

As per claim 8, Hersh (20170124999) teaches the method according to claim 2, wherein the receiving a first packet from the streamer terminal comprises: displaying prompt information of pitch information on the audience terminal; and receiving the first packet from the streamer terminal after a trigger operation for the prompt information of the pitch information is detected (as displaying pitch and other song information – para 0056-0057, over a packetized network – para 0056). 

As per claim 9, Hersh (20170124999) teaches the method according to claim 2, wherein the receiving a first packet from the streamer terminal comprises: receiving the first packet and live streaming data that are synchronously sent by the streamer terminal, the live streaming data comprising multimedia data (as packetized synchronized data containing multimedia content – para 0046);
 and the displaying the first human voice pitch information and the standard pitch information on an audience terminal in the live webcast room comprises (see above): playing live streaming content that the live streaming data corresponds to on the audience terminal, and synchronously displaying the first human voice pitch information and the standard pitch information on the audience terminal (as an example, live broadcast – para 0012, figure 1 streaming to multiple handheld devices). 


Claims 11-18 are method claims whose steps are performed throughout claims 1-9 above and as such, claims 11-18 are similar in scope and content to claims 1-9 above and therefore, claims 11-18 are rejected under similar rationale as presented against claims 1-9 above.

Claims 39,40 are apparatus claims performing the method steps of claims 1,11 above and as such, are similar in scope and content to claims 1,11 above and therefore, claims 39,40 are rejected under similar rationale as presented against claims 1,11 above.  Furthermore, Hersh (20170124999) teaches device with a processor and memory ( para 0008).

Claims 41 is a non-transitory computer readable storage medium claim performing the method steps of claims 1-9 above and as such is similar in scope and content to the claim elements of claims 1-9 above and therefore, claim 41 is rejected under similar rationale as presented against claims 1-9 above.  Furthermore, Hersh (20170124999) teaches storage devices – para 0065.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
All prior art on the PTO-892 contain features that map to the current claim elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        04/02/2021